United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 10, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60362
                        Conference Calendar



EARNEST CONROD,

                                    Plaintiff-Appellant,

versus

TRICIA A. MOORE, Receiving and Discharge Officer of Yazoo
City FCI, also known as Unknown Moore; STEPHEN LOPEZ, Receiving
and Discharge Officer of Forrest City FCI, also known as Unknown
Lopez; UNITED STATES OF AMERICA,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 5:01-CV-18-BrS
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Earnest Conrod, federal prisoner # 09239-042, filed suit

under the Federal Tort Claims Act (FTCA) against the United

States and two federal corrections officers based on the

confiscation of his commissary card.   The district court

construed Conrod’s claims as also arising under Bivens v. Six




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60362
                                -2-

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

(1971).

     Conrod argues that the district court improperly applied

28 U.S.C. § 2680 in determining that it lacked subject matter

jurisdiction over his FTCA claim because the court failed to

consider whether his claim could be brought under an exception to

the statute.   However, the exceptions on which Conrad relies all

apply to forfeiture proceedings not relevant to the instant case.

See 28 U.S.C. § 2680(c)(1)-(4).

     Conrod also argues that the district court erred in

dismissing his Bivens claim for failure to exhaust administrative

remedies.   He argues, for the first time on appeal, that he has

a valid excuse for failing to exhaust the last two steps of

the grievance process because after he filed his first two

grievances, the warden told him that he could not obtain monetary

relief and suggested that he file suit in federal court.

     “The clear rule of this circuit limits review of claims

raised for the first time on appeal to claims involving purely

legal questions where [the court’s] failure to consider them

would result in a ‘miscarriage of justice.’”    Vogel v. Veneman,

276 F.3d 729, 734 (5th Cir. 2002).   Because Conrod’s argument is

not purely legal, we will not consider it.     The judgment of the

district court is AFFIRMED.